DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6-8, and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matteo De Silvestri (“Real-time Haptic Guidance System for Retinal Surgery Based on Intraoperative Optical Coherence Tomography,” University of Illinois at Chicago MS Thesis, 2018), in view of Haoran Yu (“OCT Guided Micro-Vascular Robotic Surgery: Design, Calibration and Telemanipulation,” Vanderbilt University PhD Dissertation, 2016), hereinafter referred to as De Silvestri and Yu, respectively.
Regarding claims 1, 11, and 16, De Silvestri teaches a method, machine-readable non-transitory medium embodying information, and computer system executing program code for guiding robotic surgery, the information indicative of instructions for causing one or more machines to perform operations (De Silvestri pg. xi: “This information can be integrated in a computing system to guide the surgeon, or to output real0time evaluation of the procedure. This work proposes an image-based guidance”; De Silvestri pg. 22: “Robotic guided surgery”) comprising:
a memory; and at least one processor operatively coupled with the memory and executing program code from the memory comprising instructions (De Silvestri Table IV (pg. 54): shows the technical specs of the PC used for testing, includes at least one CPU, RAM, and GPU using Windows 10) for:
receiving a series of cross-sectional slices of 3-dimensional (3D) space obtained from an optical coherence tomography (OCT) probe over biological tissue, each slice including a 2-dimensional array of intensity values (De Silvestri pg. 7: “Optical Coherence Tomography is a non-invasive imaging technique which deploys coherent light to get high resolution cross-sections of light-scattering materials”; De Silvestri pg. 26: “The guidance provided to the user is constructed entirely on the iOCT B-scans … iOCT provides two perpendicular cross-sections”; De Silvestri pg. 32: “store them as an array of pixels belonging to the original image”; De Silvestri pg. 42: “The intensity values of the volume were rescaled”); 
spatially smoothing the intensity values in each slice to produce a corresponding blurred slice (De Silvestri pg. 28: “deploying smoothing and thresholding techniques together with edge detection filtering methods”; De Silvestri pg. 40: “the first step was to smoothen the original image with a median filter”); 
thresholding each blurred slice to create a corresponding segmented slice (De Silvestri pg. 32: “The watershed algorithm … Once all the different regions (or segments) are identified, the retinal surface will be identified by the outermost boundary points”; De Silvestri Fig. 7 (pg. 34): “Work flow of the implemented processing algorithm … thresholding, morphological opening, watershed segmentation, contours extraction”); 
performing a connected-component analysis of each segmented slice to identify blobs on said segmented slice (De Silvestri pg. 32 & Fig. 7 discussed above. The watershed algorithm is a type of CCA methods. See more details on De Silvestri pg. 20-21); 
filtering out blobs on each segmented slice based at least on sizes of the blobs (De Silvestri pg. 31: “Subsequently a morphological operation called opening is applied. This has the effect of sub-estimating the black area. At this point the markers will be all the remaining black regions” – the morphological operators, e.g., open, close, etc., removes objects based on size); 
edge detecting the filtered blobs on each segmented slice to construct a corresponding edge detection slice (De Silvestri Fig. 7: see contour extraction; De Silvestri pg. 27-28: “A whole set of built-in filters is also provided. From the basic Median, Gaussian, and Moving Average filters to more complex ones, such as Sobel for edge detection or many different thresholding filters … developing an edge detection algorithm, being both effective and computationally efficient … deploying smoothing and thresholding techniques together with edge detection filtering methods”); 
invoking a selective median filter on the edge detection slices in order to construct a depth map of a surface of the biological tissue (De Silvestri pg. 27-28 discussed above; De Silvestri pg. 10: “extracting depth information from the spectral content of the interference pattern … the depth information which was extracted out of the position of a mechanical component, is now mathematically computed from an instantaneous spectral distribution”; De Silvestri pg. 40: “lateral, vertical, and depth spacing were the most important value to consider. The dataset consists in a set of 200 *bmp B-scans”); and 
De Silvestri further teaches that it was known to use robot guided systems in surgeries (De Silvestri pg. 22, 45 & Fig. 6). 
However, De Silvestri does not appear to explicitly teach guiding a robotic end effector based on the depth map.
Pertaining to the same field of endeavor, Yu teaches guiding a robotic end effector based on the depth map (Yu Fig. 1.7 & pg. 21: “To be able to use the B-mode OCT technology in guiding the robotic motion, we need to calibrate the customized OCT probe”; Yu Fig. 3.6, 3. 12, & pg. 63: “OCT-guided servoing control architecture”; Yu pg. 95: “The result of OCT image calibration will give us lateral and depth dewarping function”; Yu pg. 121: “provides the average depth ± standard deviation (S.D.) of the depth of excursion”).
De Silvestri and Yu are considered to be analogous art because they are directed to OCT-guided surgeries. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the real-time haptic guidance system for retinal surgeries using iOCT (as taught by De Silvestri) to guide the robot end effector based on the depth map (as taught by Yu) because the combination dramatically improves surgeons’ performances and reducing hand tremors (Yu pg. 125)

Regarding claims 2, 12, and 17, De Silvestri, in view of Yu, teaches the method, machine-readable medium, and computer system of claims 1, 11, and 16, further comprising:
removing from consideration a segmented slice whose largest blob does not project at least 50% across said segmented slice (The limitation has been interpreted as removing the blobs that cover 0-49% due to the claim language “at least.” De Silvestri pg. 31 discussed above – the morphological operators remove small blobs).

Regarding claims 3, 13, and 18, De Silvestri, in view of Yu, teaches the method, machine-readable medium, and computer system of claims 2, 12, and 17, wherein the largest blob does not project at least 75% across said segmented slice (The limitation has been interpreted as removing the blobs that cover 0-74% due to the claim language “at least.” De Silvestri pg. 31 discussed above – the morphological operators remove small blobs).

Regarding claims 6, 14, and 19, De Silvestri, in view of Yu, teaches the method, machine-readable medium, and computer system of claims 1, 11, and 16, wherein the spatially smoothing includes Gaussian blurring or median blurring (De Silvestri pg. 27: “Median, Gaussian, and Moving Average Filters”; De Silvestri pg. 28: “deploying smoothing and thresholding techniques together with edge detection filtering methods”).

Regarding claims 7, 15, and 20, De Silvestri, in view of Yu, teaches the method, machine-readable medium, and computer system of claims 1, 11, and 16, wherein the thresholding involves dynamically selecting threshold values using Otsu’s method to minimize intra-class intensity variance (De Silvestri pg. 31: “Among the various types of thresholding, the selected one is called Otsu’s Method … it consists in selecting the optimal threshold by minimizing the inter-class variance between the two sets of colors (black and white)”).

Regarding claim 8, De Silvestri, in view of Yu, teaches the method of claim 1 further comprising selecting the series of slices from a larger set of OCT slices (De Silvestri pg. 28: “The chosen images are a set of iOCT scans”; De Silvestri pg. 40: “The dataset consists in a set of 200 *bmp B-scans”).

Regarding claim 10, De Silvestri, in view of Yu, teaches the method of claim 1 wherein the selective median filter creates multiple depth maps of surfaces of the biological tissue, the method further comprising selecting a top surface depth map for guiding the robotic end effector (De Silvestri pg. 32: “Once all the different regions (or segments) are identified, the retinal surface will be identified by the outermost boundary points”; De Silvestri Fig. 10: shows the reconstructed depth maps; De Silvestri pg. 40 discussed above teaches using a median filter to smoothen the image; Yu Fig. 1.7 & pg. 21: “To be able to use the B-mode OCT technology in guiding the robotic motion, we need to calibrate the customized OCT probe”; Yu pg. 95: “The result of OCT image calibration will give us lateral and depth dewarping function”).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matteo De Silvestri (University of Illinois at Chicago MS Thesis, 2018), in view of Haoran Yu (Vanderbilt University PhD Dissertation, 2016), and further in view of Abdolmanafi et al. (US 20210251490 A1), hereinafter referred to as De Silvestri, Yu, and Abdolmanafi, respectively.
Regarding claim 4, De Silvestri, in view of Yu, teaches the method of claim 1, but does not appear to explicitly teach filtering out rejects a blob corresponding to an electrical wire protruding from the biological tissue.
Pertaining to the same field of endeavor, Abdolmanafi teaches filtering out rejects a blob corresponding to an electrical wire protruding from the biological tissue (Abdolmanafi Fig. 7 & ¶0097: “Catheter and unwanted blood cells are removed by applying the smallest connected components approach (See FIGS. 7A-C)”).
De Silvestri, in view of Yu, and Abdolmanafi are considered to be analogous art because they are directed to OCT-guided surgeries. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the real-time haptic guidance system for retinal surgeries using iOCT and surgical robot (as taught by De Silvestri, in view of Yu) to remove electrical wires (as taught by Abdolmanafi) because the combination allows the user to observe only the biological tissue of interest (Abdolmanafi Fig. 7C).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matteo De Silvestri (University of Illinois at Chicago MS Thesis, 2018), in view of Haoran Yu (Vanderbilt University PhD Dissertation, 2016), and further in view of Ferren et al. (US 2012/0035434 A1), hereinafter referred to as De Silvestri, Yu, and Ferren, respectively.
Regarding claim 5, De Silvestri, in view of Yu, teaches the method of claim 1 but does not appear to explicitly teach that the biological tissue is brain cortex covered with pia-arachnoid complex.
Pertaining to the same field of endeavor, Ferren teaches that the biological tissue is brain cortex covered with pia-arachnoid complex (Ferren Abstract: “Methods of controlling the operation of a device traveling in a body tube tree”; Ferren ¶0299: “Additional imaging methods include … optical coherence tomography”; Ferren ¶0331: “a method is provided for detecting and treating a meningeal malignancy in the central nervous system of a mammalian subject … Meningeal malignancy results from metastasis of intracranial or extracranial tumors to the leptomeninges (the arachnoid membrane and the pia mater). The cerebrospinal fluid (CSF) flows in the subarachnoid space between the pia and the arachnoid and may provide a route for metastasis along the entire neuraxis”).
De Silvestri, in view of Yu, and Iwase are considered to be analogous art because they are directed to OCT-guided surgeries. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the real-time haptic guidance system for retinal surgeries using iOCT and surgical robot (as taught by De Silvestri, in view of Yu) to image brain tissue including pia and arachnoid (as taught by Ferren) because the combination allows the user to detect metastatic malignancies (Ferren ¶0331).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matteo De Silvestri (University of Illinois at Chicago MS Thesis, 2018), in view of Haoran Yu (Vanderbilt University PhD Dissertation, 2016), and further in view of Iwase (US 2013/0194546 A1), hereinafter referred to as De Silvestri, Yu, and Iwase, respectively.
Regarding claim 9, De Silvestri, in view of Yu, teaches the method of claim 1 but does not appear to explicitly teach that the edge detecting results in more than one continuous edge in each edge detection slice.
Pertaining to the same field of endeavor, Iwase teaches that the edge detecting results in more than one continuous edge in each edge detection slice (Iwase Fig. 4B & ¶0032: “a line connecting two BMO edge is overlaid to the tomographic image and is displayed, or an area surrounded by such a line and a contour of the lamina cribrosa is colored so as to be emphasis-displayed”).
De Silvestri, in view of Yu, and Iwase are considered to be analogous art because they are directed to OCT-guided surgeries. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the real-time haptic guidance system for retinal surgeries using iOCT and surgical robot (as taught by De Silvestri, in view of Yu) to detect more than one continuous edge (as taught by Iwase) because the combination allows the user to observe the detected contour more easily (Iwase ¶0032).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667